                                                                        Case 2:21-cv-00661-JJT Document 1 Filed 04/18/21 Page 1 of 6



                                                                1   Patricia Kirtley Wells (#013905)
                                                                    Kirtley Wells  Law Office
                                                                2   4742 N. 24th Street, Suite 300
                                                                    Phoenix, Arizona 85016
                                                                3   Telephone: (602) 264-7424
                                                                    E-Mail: tk@kwlolaw.com
                                                                4   Attorney for Plaintiff
                                                                5
                                                                6                           IN THE UNITED STATES DISTRICT COURT
                                                                7                                    FOR THE DISTRICT OF ARIZONA
                                                                8
                                                                9   Lavitta Cooks,
                                                               10                       Plaintiff,
                                                                                                                      COMPLAINT
                                                               11          v.
Kirtley Wells Law Office




                                                               12
                                                                    State of Arizona,                                 (Jury Trial Requested)
                           4742 N. 24 t h Street, Suite 30 0




                                                               13
                             Phoenix , Arizona 850 16




                                                                                        Defendant.
                                 (602) 264-7424




                                                               14
                                                               15
                                                               16
                                                               17
                                                                           Plaintiff Lavitta Cooks files her claim for relief against Defendant and alleges:
                                                               18
                                                                           1.      This Court has jurisdiction to hear this complaint and to adjudicate the
                                                               19   claims stated herein under 28 U.S.C. §§ 451, 1331, 1337, 1343, 1343(4) and 1345 to
                                                               20   redress the unlawful deprivation of Plaintiff’s rights secured, guaranteed and protected by
                                                               21   federal law.
                                                               22          2.      This action is brought under Title VII of the Civil Rights Act of 1964, as
                                                               23   amended 42 U.S.C. §§ 2000e et seq. (Title VII) and §102 of the Civil Rights Act of 1991,
                                                               24   42 U.S.C. § 1981A.
                                                               25          3.      Venue is proper in the United States District Court of Arizona pursuant to

                                                               26   28 U.S.C. § 1391(b), because the events giving rise to plaintiff’s claims occurred in this

                                                               27   District.
                                                                                                               Parties
                                                               28
                                                                        Case 2:21-cv-00661-JJT Document 1 Filed 04/18/21 Page 2 of 6



                                                                1          4.     Ms. Cooks, an African American, at all times relevant was a resident of
                                                                2   Maricopa County in this Judicial District.
                                                                3          5.     Defendant State of Arizona is a public entity that oversees and is ultimately

                                                                4   responsibility for the Department of Economic Security (“DES”).

                                                                5          6.     State of Arizona is a covered employer as defined by Title VII of the Civil
                                                                    Rights Act of 1964, as amended.
                                                                6
                                                                           7.     Defendant employed more than 500 employees each working day during
                                                                7
                                                                    each of 20 or more calendar work weeks in 2018, 2019 and 2020.
                                                                8
                                                                           8.     Defendant engaged in unlawful employment practices, in violation of
                                                                9
                                                                    Section 703(a)(1) of Title VII, 42 U.S.C. § 2000e-2(a)(1), and/or Section 704(a) of Title
                                                               10
                                                                    VII, 42 U.S.C. § 2000e-3(a) including discrimination against Plaintiff on the basis of her
                                                               11
                                                                    race and retaliation. The effect of the practices complained of above has been to deprive
Kirtley Wells Law Office




                                                               12
                                                                    Plaintiff of equal employment opportunities and otherwise adversely affect her status as
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   an employee, because of her race and because she opposed unlawful employment
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14   practices.
                                                               15          9.     More than one hundred and eighty days (180) days prior to the institution of
                                                               16   this lawsuit, Ms. Cooks filed two charges of discrimination with the Equal Employment
                                                               17   Opportunity Commission (“EEOC”) alleging State of Arizona discriminated against her
                                                               18   because of her race, African American and retaliated against her because she opposed
                                                               19   Defendant’s unlawful discriminatory conduct.
                                                               20          10.    All conditions precedent to the institution of this lawsuit has been fulfilled.

                                                               21                                       General Allegations

                                                               22          11.    Plaintiff began working for Defendant as the Employee Relations Manager
                                                                    for Defendant’s the Office of the Director on or about January 2, 2018. Her job duties and
                                                               23
                                                                    responsibilities included staffing and other responsibilities. She reported to Andrew
                                                               24
                                                                    Martin, Chief Human Resources Officer (“Martin”), who managed Defendant’s human
                                                               25
                                                                    resources functions for the DES.
                                                               26
                                                                           12.    As evidence of her competence and skills Ms. Cooks worked for a period of
                                                               27
                                                                    time as both the Employee Relations Manager and as the Human Resources Manager.
                                                               28

                                                                                                                 -2-
                                                                        Case 2:21-cv-00661-JJT Document 1 Filed 04/18/21 Page 3 of 6



                                                                1          13.    Despite the fact she worked in the area of human resources, Ms. Cooks was
                                                                2   subjected to discrimination and harassment (hostile work environment) because of her
                                                                3   race and retaliation for engaging in activities protected under Title VII.

                                                                4          14.    On September 8, 2018, Ms. Cooks was promoted to a Human Resources

                                                                5   Business Partner (“HRBP”) with a stipend/increase of $192.31 per week.
                                                                           15.     Beginning in December 2018, Ms. Cooks reported actions she believed to
                                                                6
                                                                    be violations of Title VII and/or Defendant’s policies and regulations. Her reports were
                                                                7
                                                                    ignored and Defendant failed to take reasonable measures to investigate and remediate the
                                                                8
                                                                    matters.
                                                                9
                                                                           16.    Instead Defendant commenced a pattern of retaliation against Ms. Cooks.
                                                               10
                                                                           17.    Beginning in approximately December 2018, Martin frequently voiced his
                                                               11
                                                                    displeasure with the fact that Ms. Cooks reported unlawful employment actions by calling
Kirtley Wells Law Office




                                                               12
                                                                    her “LaRizon” a play on the word “Verizon” in the presence of others. Martin told Cooks
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   she was “LaRizon” because she talked too much.” He explained “you’re always in my
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14   office reporting stuff. Too bad you have an “unlimited plan.”
                                                               15          18.    In March 2019, Ms. Cooks was transferred to the Division of Technology
                                                               16   Services without explanation, where she reported to Sanjiv Ragol, Chief Information
                                                               17   Officer who made it clear that he did not want her to work for him. He made no effort to
                                                               18   hide his discriminatory animus towards her because of her race.
                                                               19          19.    On a constant basis Mr. Ragol harassed Ms. Cooks by verbally assaulting
                                                               20   her, criticizing her work without justification, accusing Ms. Cooks of being a liar, and
                                                               21   warning her that she “better be careful and watch herself.”
                                                               22          20.    Ms. Cooks’ reports to her superiors regarding the harassment and abuse
                                                               23   were ignored. No investigation was conducted.
                                                               24          21.    In May 2019, Ms. Cooks’ manager told her he was not permitted to give her
                                                               25   the rating/score on her performance evaluation she had earned and therefore she was not
                                                               26   eligible for a salary increase.
                                                               27
                                                               28

                                                                                                                 -3-
                                                                       Case 2:21-cv-00661-JJT Document 1 Filed 04/18/21 Page 4 of 6



                                                                1          22.    Specifically, she was told that Martin had an issue with her because she
                                                                2   encouraged employees to report violations of State policies and procedures including
                                                                3   unlawful discrimination.
                                                                4          23.    On October 16, 2019, Ms. Cooks filed a charge of discrimination, in good
                                                                5   faith, with the EEOC (charge no. “540-2020-00207) alleging discrimination on the basis
                                                                6   of race, African American and retaliation. Amongst other things she alleged that since
                                                                7   approximately December 2018 she suffered retaliation for reporting discriminatory
                                                                8   conduct that she had observed.
                                                                9          24.    Less than 30 days later, Ms. Cooks was informed the human resources
                                                               10   analyst on her team was being relocated and that she was not permitted to have any
                                                               11   contact with him. She was not given an explanation regarding why the analyst was
Kirtley Wells Law Office




                                                               12   relocated from her team and the move increased her individual work load.
                           4742 N. 24 t h Street, Suite 30 0




                                                               13          25.    Her supervisor told Ms. Cooks he did not make the decision to relocate the
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14   analyst and that he was not advised why the analyst was being relocated.
                                                               15          26.    Ms. Cooks sent the Acting Chief Human Resources Officer several e-mails
                                                               16   requesting to talk with her regarding the discrimination and retaliation she was
                                                               17   experiencing. Her requests were ignored.
                                                               18          27.    On December 19, 2019 Ms. Cooks filed a charge of discrimination (no. 540-
                                                               19   2020-00960) with EEOC alleging retaliation.
                                                               20                       Title VII – Discrimination, Harassment & Retaliation
                                                               21          28.    Plaintiff incorporates by reference as if fully set forth herein the allegations
                                                               22   contained in the paragraphs above.
                                                               23          29.    Lavitta Cooks is a “protected person” under Title VII of the Civil Rights Act
                                                               24   of 1964, as amended, due to her race, African American.
                                                               25          30.    As detailed herein, Defendant singled Ms. Cooks out for disparate
                                                               26   treatment, including discrimination in the terms and conditions of her employment and by
                                                               27   creating a hostile work environment and denying her equal terms and conditions of
                                                               28   employment.


                                                                                                                 -4-
                                                                        Case 2:21-cv-00661-JJT Document 1 Filed 04/18/21 Page 5 of 6



                                                                1          31.     Based on the facts plead throughout this Complaint, Defendant did and
                                                                2   continued to retaliate against Ms. Cooks by denying her equal terms and conditions of
                                                                3   employment including equal employment opportunities for compensation.
                                                                4          32.     Defendant unlawfully retaliated against Ms. Cooks on the basis of her prior
                                                                5   activities in opposing discrimination.
                                                                6          33.     As a direct and proximate result of Defendant’s discrimination and
                                                                7   retaliation Ms. Cooks suffered damages including lost wages, lost benefits,
                                                                8   embarrassment, humiliation, garden variety mental and emotions distress, all in an amount
                                                                9   to be proven at trial.
                                                               10          34.     Plaintiff request the Court enjoin defendant from engaging in employment
                                                               11   practices, policies, customs, usages and procedures that operate to retaliate against
Kirtley Wells Law Office




                                                               12   employees that have opposed discrimination on the basis of practices made unlawful by
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   Title VII.
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14                                            Jury Demand
                                                               15          35.     Plaintiff demands trial by jury of all claims and causes of action so triable.
                                                               16                                         Relief Requested

                                                               17          WHEREFORE, plaintiff respectfully requests that this Court:

                                                               18          1.      Grant all injunctive relief necessary to bring defendant into compliance with

                                                               19   Title VII;
                                                                           2.      Require State of Arizona to post notices in its workplace that it had violated
                                                               20
                                                                    Ms. Cooks’ rights under Title VII.
                                                               21
                                                                           5.      Require Defendant train its supervisors and management level employees
                                                               22
                                                                    about Defendants policies and procedures regarding reporting and investigating reports of
                                                               23
                                                                    discrimination and retaliation.
                                                               24
                                                                           4.      Order defendant to pay plaintiff for wages, salary, employment benefits, and
                                                               25
                                                                    other compensation denied or lost to Ms. Cooks by reason of Defendant’s violations of
                                                               26
                                                                    her civil rights in amounts to be proven at trial;
                                                               27
                                                                           5.      Order defendant to pay plaintiff front pay, in an amount to be proven at trial;
                                                               28

                                                                                                                 -5-
                                                                        Case 2:21-cv-00661-JJT Document 1 Filed 04/18/21 Page 6 of 6



                                                                1          8.      Order defendant to pay plaintiff compensatory damages in an amount to be
                                                                2   proven at trial;
                                                                3          7.      Order Defendant to pay plaintiff reasonable attorneys’ fees, reasonable

                                                                4   expert witness fees, and other costs of this action;

                                                                5           8.     Order Defendant to pay plaintiff interest on such damages as are
                                                                    appropriate, including pre- and post-judgment interest; and
                                                                6
                                                                7           9.     Grant such other and further relief as this Court may deem proper and just.
                                                                8
                                                                                   DATED this 18th day of April, 2021.
                                                                9
                                                               10                                                      Kirtley Wells Law Office
                                                               11
                                                                                                                 By: /s/Trisha Kirtley Wells
Kirtley Wells Law Office




                                                               12                                                    Trisha Kirtley
                                                                                                                     4742 N. 24th Street, Ste. 300
                           4742 N. 24 t h Street, Suite 30 0




                                                               13
                             Phoenix , Arizona 850 16




                                                                                                                     Phoenix, AZ 85016
                                 (602) 264-7424




                                                               14                                                    Attorney for Plaintiff
                                                               15
                                                                                                  CERTIFICATE OF SERVICE
                                                               16
                                                               17          I hereby certify that on April 18, 2021, I electronically transmitted the foregoing
                                                               18   document to the Clerk’s Office and defense using the ECF System for filing.
                                                               19
                                                               20
                                                                    /s/Trisha Kirtley
                                                               21   _________________
                                                                    Trisha Kirtley
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28

                                                                                                                 -6-
